DETAILED CORRESPONDENCE
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to Amendments and Remarks filed on 17 December 2021 as a response to the Non-Final Office Action issued 19 August 2020.  Claims 1 and 9 are canceled.  Claims 2, 4, 5, 7, 8, 10, 12, 13, 15 and 16 are amended.  Claims 17 and 18 are new.  Claims 2-8 and 10-18 are pending and considered below.

Claim Rejections - 35 USC § 103
	Applicants have rendered arguments with respect to the currently in place rejection of all pending claims 2-8 and 10-18 are not disclosed by the combination of cited to references Zhang in view of Campero, and point out that the combination does not disclose the limitation of the independent claims “generating, by the processing device of the processing server, an authenticity score for the blockchain wallet based on data included in one or more of the identified plurality of blockchain data values, including at least the number of different wallets involved in transactions involving the referring account identifier.”  The Examiner has determined that while the combination of Zhang in view of Campero discloses the determination of a score determined as a consequence of a measure of attesters attesting to the authenticity of a blockchain wallet, the score as determined by Campero is not derived by a measure of the number of different wallets involved in transactions involving the referring account identifier, as claimed by the Applicant’s invention.  Therefore the rejection of all pending claims under the 35 USC 103 and the combination of Zhang in view of Campero and in further view of Torrenegra is withdrawn.

Reasons for Allowance
s 2-8 and 10-18 are allowed. 
The following is the Examiner's statement of reasons for allowance: 
The closest art of record, the combination of Zhang et al. (20190378152) in view of Campero et al. (20180076586) and in further view of Torrenegra et al. (20190325532) discloses an apparatus, method and computer readable medium comprising: 
A method for preventing account referral fraud, comprising: 
receiving, by a receiving device of a processing server, at least a digital signature from a referral server, wherein the digital signature corresponds to a referred request that includes a referring account identifier received at the referral server; 
verifying, by a processing device of the processing server, the digital signature using a public key; 
identifying, by the processing device of the processing server, a plurality of blockchain data values included in one or more blocks of a blockchain using the public key, wherein each blockchain data value is related to a blockchain transaction involving a blockchain wallet associated with the public key; 
and transmitting, by a transmitting device of the processing server, the generated authenticity score to the referral server for processing based on the authenticity score, wherein processing the referral request includes one of: declining the referral and awarding a referral reward.

However, the combination of Zhang in view of Campero and in further view of Torrenegra does not teach at least: 
	generating, by the processing device of the processing server, an authenticity score for the blockchain wallet based on data included in one or more of the identified plurality of blockchain data values, including at least the number of different wallets involved in transactions involving the referring account identifier. 

Moreover, the missing claimed elements from the combination of Zhang in view of Campero and in further view of Torrenegra are not found in a reasonable number of references.  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in the combination of Zhang in view of Campero and in further view of Torrenegra because a person of ordinary skill in the art at the time of Applicant's invention would not find a motivation for generating, by the processing device of the processing server, an authenticity score for the blockchain wallet based on data included in one or more of the identified plurality of blockchain data values, including at least the number of different wallets involved in transactions involving the referring account identifier.

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see References Cited form 892
See Castinado et al. (10,567,156) for disclosures related to the implementation of crowdsourcing to flag wallets and contracts with respect to unexpected data, Col. 24:26-67 and Col 25:1-23

See Nolan et al. (20190034920) for disclosures related to determine a contextual authentication of an e-wallet, at least paras. [115]-[120]. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682